DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/18/2021 has been entered, claims 10 and 20 are cancelled and thus claims 1-9 and 11-19 are currently pending in this application.  	The amendment to claim 14 overcomes the previous claim objection, therefore, the objection is hereby withdrawn.
Allowable Subject Matter
Claim 1-9 and 11-19 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a polarizing film wherein “the reversed wavelength dispersion QWP satisfies: DSP(450 nm)=R(450 nm)/R(550 nm)<1, and DSP(650 nm)=R(650 nm)/R(550 nm)>1 wherein DSP(λ) denotes a wavelength dispersion value DSP of the reversed wavelength dispersion QWP at a wavelength of λ, R(λ) denotes a phase difference value at a wavelength of λ” in combination with the light-absorbing layer comprising “a light absorber to absorb light having a wavelength in a range of about 380nm to about 430nm” as recited in claims 1 and 11, respectively; and 	a polarizing film wherein “a wavelength dispersion value DSP of the reversed wavelength dispersion QWP at a wavelength of 450 nm and a light transmittance of the polarizing film at a wavelength 430 nm satisfy: T(430nm) ≤ 8.7875e (-3.715 x DSP(450nm)) wherein T(430 nm) denotes a light transmittance at a wavelength of 430 nm, DSP denotes a wavelength dispersion value at a wavelength of 450 nm and is R(450 nm)/R(550 nm), and R(λ) denotes a phase difference value at a wavelength of λ” as recited in claim 2.  	 	Claims 3-9 and 12-19 are also allowed for further limiting and depending upon allowed claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892